  Case 19-25218        Doc 35    Filed 01/22/21 Entered 01/22/21 08:48:21            Desc Main
                                   Document     Page 1 of 5



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 In Re:                                            Case No. 19-25218

 Tycee L. Hightower
                                                   Chapter 13
  aka Tycee LaQita Hightower

 Debtor.                                           Hon. Judge Timothy A. Barnes

     NOTICE OF MOTION OF CARVANA LLC TO MODIFY AUTOMATIC STAY

VIA ELECTRONIC NOTICE:

          Marilyn O Marshall, 224 South Michigan, Suite 800, Chicago, IL 60604

          David M. Siegel, David M. Siegel & Associates, 790 Chaddick Drive,
          Wheeling, IL 60090

VIA U.S. MAIL:

          Tycee L. Hightower, 1152 W. 102nd St, Chicago, IL 60643

PLEASE TAKE NOTICE that on January 22, 2021, we have electronically sent for filing with
the Clerk of the U.S. Bankruptcy Court, a Motion of Carvana LLC to Modify Automatic Stay, a
copy of which is hereto attached.

Please take notice that on Febru ary 4, 2 021 at 1:30 p.m., or as soon thereafter as counsel
may be heard, I shall appear before the Honorable Timothy A. Barnes, or any judge sitting in
that judge’s place, and present the attached Motion of Carvana LLC to Modify Automatic Stay,
which has been electronically filed this date with the Clerk of the U.S. Bankruptcy Court for the
Northern District of Illinois, a copy of which is hereby attached and served upon you by electronic
notice or U.S. Mail.

This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the
motion, you must do the following:

To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting
ID and password.

To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666.
Then enter the meeting ID and password.
  Case 19-25218       Doc 35     Filed 01/22/21 Entered 01/22/21 08:48:21           Desc Main
                                   Document     Page 2 of 5



Meeting ID and password. The meeting ID for this hearing is 161 329 5276 and the
password is 433658. The meeting ID and password can also be found on the judge’s
page on the court’s web site.

If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion without a hearing.

 Dated: January 22, 2021                          Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Movant

                                CERTIFICATE OF SERVICE

The undersigned, an attorney, hereby certifies that I have served a copy of this Notice along with
the attached Motion upon the above-named parties by electronic filing or, as noted above, by
placing same in a properly addressed and sealed envelope, postage prepaid, and depositing it in the
United States Mail at 394 Wards Corner Rd., Suite 180, Loveland, OH 45140 on January 22,
2021, before the hour of 5:00 p.m.

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Attorney for Movant
  Case 19-25218          Doc 35     Filed 01/22/21 Entered 01/22/21 08:48:21              Desc Main
                                      Document     Page 3 of 5



                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 In Re:                                               Case No. 19-25218

 Tycee L. Hightower
                                                      Chapter 13
  aka Tycee LaQita Hightower

 Debtor.                                              Hon. Judge Timothy A. Barnes

               MOTION OF CARVANA LLC TO MODIFY AUTOMATIC STAY

          Carvana LLC (hereinafter, “Movant”), a secured creditor herein, by its attorneys, the

law firm of Sottile & Barile, LLC, respectfully requests this Court, pursuant to Section 362 of

the Bankruptcy Code, and such other Sections and Rules as may apply, to enter an Order

modifying the automatic stay to allow Movant to obtain possession of its secured collateral. In

support thereof, Movant states as follows:

          1. On September 6, 2019, Tycee L. Hightower (“Debtor”) filed a Voluntary Petition for

             Relief under Chapter 13 of the Bankruptcy Code

          2. Movant is a creditor of the Debtor with respect to a certain indebtedness secured by a

             lien upon a 2017 NISSAN ALTIMA motor vehicle bearing a Vehicle Identification

             Number (“VIN”) of 1N4AL3AP7HC225928 (the “Vehicle”). (Ex. “A”).

          3. As set forth in the Retail Installment Contract (the “Contract”) attached as part of

             Exhibit “A”, Debtor was required to tender equal monthly payments to Movant, each

             in the sum of $505.00 with an interest rate of 22.10%. (Ex. “A”).

          4. Debtor has failed to make required payments to Movant due on and after April 20, 2020,

             resulting in a default and a total outstanding balance due to Movant from Debtor in the
  Case 19-25218       Doc 35      Filed 01/22/21 Entered 01/22/21 08:48:21            Desc Main
                                    Document     Page 4 of 5



           sum of $20,347.23. Debtor’s Confirmed Chapter 13 plan provides for Debtor to

           make payments direct to Creditor.

       5. As such, Movant seeks relief from the automatic stay so that it may take possession of

           and sell the Vehicle and apply the proceeds from such sale to the balance due from

           Debtor.

       6. Debtor has not offered, and Movant is not receiving, adequate protection for its secured

           interest or depreciating value.

       7. Debtor has no equity in the Vehicle, and the Vehicle is not necessary to an

           effective reorganization by the Debtor. The value of the vehicle per NADA is

           $12,575.00. Movant will suffer irreparable injury, harm and damage should it be

           delayed in taking possession of the Vehicle and asserting its security interest therein.

       8. Movant requests that Bankruptcy Rule 4001(a)(3) not apply to any Order

           granting this Motion

WHEREFORE, Movant respectfully requests that this Court enter an Order, as attached hereto,

modifying the automatic stay provided by Section 362 of the Bankruptcy Code to permit Movant

to take immediate possession of and assert its security interest in the 2017 NISSAN ALTIMA

motor vehicle bearing a Vehicle Identification Number (“VIN”) of 1N4AL3AP7HC225928;

waiving the 14-day stay provided for in Bankruptcy Rule 4001(a)(3); and, for such other, further

and different relief as this Court deems just and proper.
Case 19-25218      Doc 35   Filed 01/22/21 Entered 01/22/21 08:48:21     Desc Main
                              Document     Page 5 of 5



Dated: January 22, 2021                   Respectfully Submitted,

                                          /s/ Molly Slutsky Simons
                                          Molly Slutsky Simons (OH 0083702)
                                          Sottile & Barile, Attorneys at Law
                                          394 Wards Corner Road, Suite 180
                                          Loveland, OH 45140
                                          Phone: 513.444.4100
                                          Email: bankruptcy@sottileandbarile.com
                                          Attorney for Movant
